DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on July 6, 2021, and January 18, 2022, have been considered by the Examiner and made of record in the application file.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 54 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 54 claim(s) a computer-readable which the specifications explicitly states that it may include transitory computer-readable media, e.g., a modulated data signal, which does not fall under statutory subject matter (see paragraph [0082] lines 11-13 of the specification: ... The term “machine-readable media” may include but is not limited to a radio channel, and various other media that can store, contain, and/or carry an instruction and/or data).  
In order to overcome the 101 rejection above, the specification should be amended to exclude a radio channel from the machine-readable media that may be non-transitory readable medium…"
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The claim depends, in the alternate way, from a cancelled claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 12, 14, 15, 20, 46, 47, 49, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al., US 10405267 B2, hereinafter “Marinier,” in view of Wang et al., US 9986494 B2, herein after “Wang.”
	Consider claim 1. Marinier discloses:
	a cell measurement method, comprising: 
	using, by a terminal device, a first period as a period for measuring or evaluating the cell (see column 22 lines 9-13: The WTRU may apply different measurement periods for the reference signal received power (RSRP) and the E-UTRA carrier received signal strength indicator (RSSI) to provide a measurement reflecting recent load conditions, e.g., the most current load conditions); 
	or using, by the terminal device, a second period as a period for measuring or evaluating the cell when the terminal device determines that a cell does not meet the first preset condition (see column 22 lines 16-24: The WTRU may perform measurements of RSRP, RSRQ, RSSI, SINR, and/or interference on CSI-IM using a first measurement period for the received signal RSRP (e.g., also used in the numerator of RSRQ or SINR) and a second measurement period for the RSSI and/or an interference measurement based on CSI-IM. The first measurement period may be longer than the second so that the WTRU may estimate an average over fading of the reference signal received power of a cell); 
	wherein the first period is greater than the second period (see column 22 lines 16-22: The WTRU may perform measurements of RSRP, RSRQ, RSSI, SINR, and/or interference on CSI-IM using a first measurement period for the received signal RSRP (e.g., also used in the numerator of RSRQ or SINR) and a second measurement period for the RSSI and/or an interference measurement based on CSI-IM. The first measurement period may be longer than the second);  
	wherein the cell is a serving cell of the terminal device (see column 23 lines 17-20: The WTRU may be configured to use a specific discovery resource for performing measurements on a serving cell of its configuration (e.g., an Scell)), and the first preset condition comprises at least one of a measurement quantity of the cell meets a second preset condition, the terminal device does not measure a neighboring cell, the cell meets a cell selection criterion, and the cell meets a cell reselection criterion (see column 44 lines 55-58: Upon determining that a new measurement is different from a previous measurement by at least a threshold value, the WTRU may begin cell reselection), or the cell is a neighboring cell of the terminal device, and the first preset condition comprises at least one of a measurement quantity of the cell meets a third preset condition, the cell does not meet a cell selection criterion, and the cell does not meet a cell reselection criterion (since this is an alternate limitation (one of...), it is preempted by the previous one and the citation provided above).
	But Marinier does not refer verbatim to the terminal device measuring the cell when it determines that a cell meets a first preset condition.
	Wang, in related art, suggests a terminal device measuring the cell when it determines that a cell meets a first preset condition (see column 2 lines 47-56: Optionally, the step of determining, by the UE based on the RSRP and the predetermined condition, the non-servicing small cell satisfying the predetermined condition includes: determining a non-servicing small cell having a RSRP satisfying RSRP.sub.dormant−RSRP.sub.serving>RSRP.sub.threshold as the non-servicing small cell satisfying the predetermined condition, where RSRP.sub.dormant is a measured strength value of the RSRP of the non-servicing small cell RSRP.sub.serving is a measured strength value of the RSRP of the current servicing small cell, and RSRP.sub.threshold is a second threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Wang’s teachings in relation to the claimed invention, thus providing means for interference reduction among cells by using a semi-static or dynamic small cell on/off mechanism which may also save a power consumption of a base station, as suggested by Wang (see column 1 lines 30-33).
Consider claim 4. Marinier in view of Wang teaches claim 1; and Marinier further suggests wherein the measurement quantity of the cell comprises: at least one of reference signal received power RSRP of the cell, an RSRP-based value, reference signal received quality RSRQ of the cell, an RSRQ-based value, a ratio SINR of power of a signal sent by the serving cell to a sum of interference and noise power, and an SINR-based value (see column 22 lines 16-24); wherein the second preset condition comprises: at least one of the RSRP-based value is greater than or equal to a first threshold, the RSRQ-based value is greater than or equal to a second threshold, the SINR-based value is greater than or equal to a third threshold, the RSRP is greater than or equal to a fourth threshold, the RSRQ is greater than or equal to a fifth threshold, and the SINR is greater than or equal to a sixth threshold (see column 32, lines 10-14).
Consider claim 8. Marinier in view of Wang teaches claim 4; and Marinier further suggests wherein at least one of the first threshold, the second threshold, the third threshold, the fourth threshold, the fifth threshold, and the sixth threshold is determined based on mobility of the terminal device (see column 23 lines 39-45: For example, the WTRU may start performing measurements and/or may trigger a measurement report as per the legacy procedure for a measurement object that includes the discovery resource once the WTRU successfully detects the corresponding discovery resource and/or once the discovery resource measurement meets the configured criteria (e.g., measurement threshold); column 29 lines 4-5: The triggering condition may include a determination of the mobility state of the WTRU).
Consider claim 12. Marinier in view of Wang teaches claim 1; and Marinier further suggests wherein the third preset condition comprises: at least one of the RSRP-based value is less than or equal to a seventh threshold, the RSRQ-based value is less than or equal to an eighth threshold, the SINR-based value is less than or equal to a ninth threshold, the RSRP is less than or equal to a tenth threshold, the RSRQ is less than or equal to an eleventh threshold, and the SINR is less than or equal to a twelfth threshold; wherein the RSRP-based value is Rn used in the cell reselection criterion (see column 32, lines 10-14).
Consider claim 14. Marinier in view of Wang teaches claim 12; and Marinier further suggests wherein at least one of the seventh threshold, the eighth threshold, the ninth threshold, the tenth threshold, the eleventh threshold, and the twelfth threshold is determined based on mobility of the terminal device (see column 23 lines 39-45: For example, the WTRU may start performing measurements and/or may trigger a measurement report as per the legacy procedure for a measurement object that includes the discovery resource once the WTRU successfully detects the corresponding discovery resource and/or once the discovery resource measurement meets the configured criteria (e.g., measurement threshold); column 29 lines 4-5: The triggering condition may include a determination of the mobility state of the WTRU).
Consider claim 15. Marinier in view of Wang teaches claim 12; and Marinier further suggests wherein the at least one of the seventh threshold, the eighth threshold, the ninth threshold, the tenth threshold, the eleventh threshold, and the twelfth threshold is determined based on the measurement quantity of the serving cell of the terminal and wherein the seventh threshold is obtained by adding a seventh offset to Rs used in the cell reselection criterion (see column 27 lines 46-48; column 40 lines 34-39, 59-62).
Consider claim 20. Marinier in view of Wang teaches claim 8; and Marinier further suggests wherein the mobility of the terminal device comprises at least one of a moving speed of the terminal device, the terminal device being static, the terminal device being moving, the terminal device being at a low speed, the terminal device being at a medium speed, the terminal device being at a high speed, the terminal device being in a normal mobility state, the terminal device being in a medium mobility state, and the terminal device being in a high mobility state (see column 10 lines 54-57; column 29 lines 4-8).
Claim 46 claims a communication apparatus for performing the method of claim 1; therefore, similar rejection rationale applies. 
Consider claim 47. Marinier in view of Wang teaches claim 46; and Marinier further suggests wherein the communications apparatus is a terminal device, a chip, or a circuit (see column 46 lines 13-15).
Consider claim 49. Marinier in view of Wang teaches claim 48; and Marinier further suggests wherein at least one of the first threshold, the second threshold, the third threshold, the fourth threshold, the fifth threshold, and the sixth threshold is determined based on mobility of the terminal device (see column 23 lines 39-45: For example, the WTRU may start performing measurements and/or may trigger a measurement report as per the legacy procedure for a measurement object that includes the discovery resource once the WTRU successfully detects the corresponding discovery resource and/or once the discovery resource measurement meets the configured criteria (e.g., measurement threshold); column 29 lines 4-5: The triggering condition may include a determination of the mobility state of the WTRU).
Consider claim 52. Marinier in view of Wang teaches claim 48; and Marinier further suggests wherein the third preset condition comprises: at least one of the RSRP-based value is less than or equal to a seventh threshold, the RSRQ-based value is less than or equal to an eighth threshold, the SINR-based value is less than or equal to a ninth threshold, the RSRP is less than or equal to a tenth threshold, the RSRQ is less than or equal to an eleventh threshold, and the SINR is less than or equal to a twelfth threshold; wherein the RSRP-based value is Rn used in the cell reselection criterion (see column 32, lines 10-14).
Consider claim 53. Marinier in view of Wang teaches claim 52; and Marinier further suggests wherein the at least one of the seventh threshold, the eighth threshold, the ninth threshold, the tenth threshold, the eleventh threshold, and the twelfth threshold is determined based on the measurement quantity of the serving cell of the terminal and wherein the seventh threshold is obtained by adding a seventh offset to Rs used in the cell reselection criterion (see column 27 lines 46-48; column 40 lines 34-39, 59-62).
Claim 54 claims a computer-readable storage medium for implementing the method of claim 1; therefore, similar rejection rationale applies.
Claims 6 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al., US 10405267 B2, hereinafter “Marinier,” in view of Wang et al., US 9986494 B2, herein after “Wang,” as applied to claims 4 and 46, further in view of Kim, US 10959118 B2, hereinafter “Kim.”
Consider claim 6. Marinier in view of Wang teaches claim 4, but is silent regarding wherein the RSRP-based value is Srxlev used in the cell selection criterion, or the RSRQ-based value is Squal used in the cell selection criterion.
Kim, in related art, suggests wherein wherein the RSRP-based value is Srxlev used in the cell selection criterion, or the RSRQ-based value is Squal used in the cell selection criterion (see column 13 lines 5-10: Referring to Equation 2 above, the cell selection criterion may be satisfied when both of Srxlev and Squal are greater than 0. That is, when both of the RSRP and RSRQ of the measured cell are greater than or equal to a specific level, the UE may determine the cell as a cell having a basic possibility for cell reselection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kim’s teachings in relation to the claimed invention, thus providing means for minimizing battery consumption, providing an effective measurement method and an apparatus supporting the method, as suggested by Kim (see column 2 lines 9-13).
Consider claim 48. Marinier in view of Wang teaches claim 46; and Marinier further suggests wherein the measurement quantity of the cell comprises: at least one of reference signal received power RSRP of the cell, an RSRP-based value, reference signal received quality RSRQ of the cell, an RSRQ-based value, a ratio SINR of power of a signal sent by the serving cell to a sum of interference and noise power, and an SINR-based value (see column 22 lines 16-24); and wherein the second preset condition comprises: at least one of the RSRP-based value is greater than or equal to a first threshold, the RSRQ-based value is greater than or equal to a second threshold, the SINR-based value is greater than or equal to a third threshold, the RSRP is greater than or equal to a fourth threshold, the RSRQ is greater than or equal to a fifth threshold (see column 32, lines 10-14); but is silent regarding wherein the RSRP-based value is Srxlev used in the cell selection criterion, or the RSRQ-based value is Squal used in the cell selection criterion.
Kim, in related art, suggests wherein the RSRP-based value is Srxlev used in the cell selection criterion, or the RSRQ-based value is Squal used in the cell selection criterion (see column 13 lines 5-10: Referring to Equation 2 above, the cell selection criterion may be satisfied when both of Srxlev and Squal are greater than 0. That is, when both of the RSRP and RSRQ of the measured cell are greater than or equal to a specific level, the UE may determine the cell as a cell having a basic possibility for cell reselection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Kim’s teachings in relation to the claimed invention, thus providing means for minimizing battery consumption, providing an effective measurement method and an apparatus supporting the method, as suggested by Kim (see column 2 lines 9-13).
Allowable Subject Matter
Claims 9, 11, 17, 50, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., cell reference power measurement.
US 20160316403 A1	US 11128510 B2		US 20200137606 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
	
/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 22, 2022